Citation Nr: 1443234	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 20, 2011, at Maine Coast Memorial Hospital.

(The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009 is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Togus, Maine.

In December 2011, the Veteran requested a Board hearing, which was scheduled for March 2013; however, he cancelled such hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file include an informal hearing presentation issued by the Veteran's representative in October 2013.  The remainder of the Virtual VA file, as well as the VBMS file, does not contain any documents pertinent to the current appeal.  


FINDINGS OF FACT

1.  At the time the services in question were rendered, the Veteran had a combined 100 percent rating for his service-connected conditions and was considered permanently and totally disabled.  

2.  The Veteran received medical treatment at the Maine Coast Memorial Hospital emergency room on July 20, 2011, for primary symptoms of groin pain.  

3.  The services provided by Maine Coast Memorial Hospital were not authorized in advance by VA.

4.  The Veteran's symptoms at the time he presented at the Maine Coast Memorial Hospital emergency room on July 20, 2011, were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of private medical expenses of unauthorized medical expenses incurred in connection with treatment provided on July 20, 2011, at Maine Coast Memorial Hospital, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.159 (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17. 38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

An August 2011 letter from the VAMC in Togus, Maine advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights. The letter further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The file contains an emergency room (ER) report from the Maine Coast Memorial Hospital reflecting that the Veteran presented on July 20, 2011 with a primary complaint of groin pain.  The Veteran stated that he was 100% disabled and received his primary care through the Togus, Maine, VAMC.  He explained that 2 to 3 weeks previously, he noticed a sudden, sharp, burning pain in the left groin, with persistent pain since that time.  It was noted that he had not had any kind of urinary or bowel dysfunction, scrotal swelling, or bulging at the groin.  The Veteran gave a history of left hernia repair performed 10 years previously.  

Physical examination was unremarkable except for a notation of tenderness in the inguinal region.  The ER report indicates that the triaging physician's assistant called a surgeon to discuss whether emergency room admission and consultation was necessary.  It was noted that the surgeon felt that there was no palpable hernia and that it was unlikely that the Veteran had any strangulation or incarceration.  The surgeon further commented that given that the Veteran had experienced symptoms for 3 weeks, it did not seem to be an urgent surgical issue.  The surgeon recommended anti-inflammatories, pain medication - if needed, and follow-up with the Veteran's regular physician.  The Veteran was discharged in stable condition with a prescription for Naprosyn, and instructions to contact the VAMC in Togus to schedule an appointment as soon as possible.  It was noted that the Veteran did not want to have any opioid prescriptions, indicating that he did not want to take these and did not feel so bad that he needed to.  

In August 2011, the Veteran was initially notified that his claim was denied, as it was determined that the treatment was not rendered for a medical emergency.  Subsequently, the claim was reviewed by the Togus VAMC Chief of Staff in September 2011, at which time it was again determined that the condition treated was non-emergent and that services were feasibly available at VA facilities.  In this regard, it was noted that the Veteran was seen at the pulmonary clinic at the VAMC in Togus on July 15, 2011 and could have been seen at that time in the ER.  

In argument presented by the Veteran's representative in December 2011 and October 2013, it was explained that, even though a VA clinic was close by, the Veteran felt that he needed surgery immediately and that a drive to the Togus VAMC was too far, as it is an hour away from his home.  

The Veteran is service-connected for major depressive disorder, a left shoulder disability and scar, a disability of the cervical spine, and for left upper extremity radiculopathy.  His combined schedular rating is 100 percent as of September 10, 2013, prior to which a total disability rating based on individual unemployability had been granted from March 11, 2004, to September 10, 2013.  Therefore, at the time the services in question were rendered, the Veteran had a combined 100 percent rating for his service-connected conditions and was considered permanently and totally disabled.  


Analysis

A. Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received at Maine Coast Memorial Hospital on July 20, 2011, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Maine Coast Memorial Hospital on July 20, 2011.  

B. Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

As determined above, authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  Where, as in this case, the Veteran is rated permanently and totally disabled due to service-connected disabilities, entitlement can be established under either law.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

Under both statutes, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The claim in this case has been denied because it has been determined that a medical emergency was not present.  As such, to warrant reimbursement under either 38 U.S.C.A. §§ 1725 or 1728, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran contends that his ER visit to Maine Coast Memorial Hospital on July 20, 2011, was emergent, maintaining that he believed that immediate surgery was necessary and that a drive to the Togus VAMC was too far, as it is an hour away from his home.  However, the evidence fails to show that the Veteran's condition was emergent or that VA facilities were not feasibly available.  

The July 20, 2011 emergency room report did not include any indication that the Veteran, the triaging physician's assistant, or the surgeon who was consulted in the case perceived the Veteran's condition as emergent.  When seen in triage, the Veteran's chief complaint involved left groin pain; there was no mention or indication of significant pain or symptomatology on presentation.  The report indicated that symptoms had begun 2 to 3 weeks earlier.  Testing revealed essentially no abnormalities or symptoms aside from tenderness.  The consulting surgeon noted the absence of any significant symptoms and commented that, given that the Veteran had experienced symptoms for 3 weeks, it did not seem to be an urgent surgical matter.  Significantly, on discharge, the Veteran himself opted not to have an opioid prescription because he did not feel that the condition was bad enough that he needed such medication.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed for weeks, (2) did not present a hazard to his life or health; and (3) were not shown to have increased in severity at the time he sought private treatment.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met. 

Evidence indicates that the Veteran made no attempt to be seen by VA while he was symptomatic during the 2 to 3 weeks prior to presenting at the ER of Maine Coast Memorial Hospital.  In this regard, the evidence reflects that the Veteran receives his regular treatment through VA, and had in fact been seen at the VAMC in Togus on July 15, 2011, in the pulmonary clinic.  He did not at that time, or during the 2 to 3 weeks when he was symptomatic, appear at the VA ER or make an appointment with VA to evaluate his symptoms of groin pain.  Essentially, it is clear that VA facilities were feasibly available and that the Veteran had ample time to contact VA in conjunction with his symptoms, but elected not to.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 20, 2011, at Maine Coast Memorial Hospital under either 38 U.S.C.A. § 1728 or § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 20, 2011, at Maine Coast Memorial Hospital is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


